DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “An integral”, this should read “an integral”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (and all dependents of claim 1) of U.S. Patent No. 10,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘999 Patent is narrower than claim 1 of the instant application, but does not indicate the valve is integral. The courts have held "that the use of a one piece construction instead of the structure disclosed in [the In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)

Claim Rejections - 35 USC § 102/ 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seppala et al. (WO 2013/165984 A1).
In the alternative, claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seppala et al. (WO 2013/165984 A1) in view of Tayebi (US 4,856,508 A)
Regarding claim 1, Seppala discloses: 
A particulate filtering mask assembly (figure 1, 100) having a nose-facing side (interior side of 100 facing user while worn) defining an interior space (interior chamber of 100) and an outside-facing side (outer side of 100 facing away from user while worn), comprising:
(a) a base mask (20) defining a set of openings (openings in grill 22+ 26); and
(b) a filter (30), sized and shaped to fit over said base mask (see below, when viewed in this orientation, the filter 30 is over base mask 20) and having:
(i) particulate filter material [0016]; and
(ii) an integral air valve (36, [0018]; valve flap 24 integrated into an exhaust valve 36 in a housing, thus an integral valve), positioned to align to one of said openings of said base mask ([0018] aligns with grill 22, and thus at least one opening in the grill), and attached to said particulate filter material (figure 2; [0018]) and oriented to let air out from said interior space when air pressure inside said interior space exceeds air pressure outside said mask assembly (claim 9) and to block air from entering said interior space, otherwise (36 is an exhaust valve; [0018]).

    PNG
    media_image1.png
    526
    477
    media_image1.png
    Greyscale

	In the alternative, Seppala does not explicitly disclose that exhaust valve 36 blocks air from entering said interior space. 
	However, Tayebi teaches that it is known for exhaust valves to block air from entering an interior space of a mask (one-way exhaust valve 16; col. 9, lines 38-46). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seppala wherein the exhaust valve blocks air from entering the interior space as taught by Tayebi . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gelinas (US 6,817,362 B2), Lee et al. (US 2013/0139823 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785